STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

JONATHAN L. WORRAL AND NO. 2022 CW 0380
BARBARA RICE, LAURA PLUMLEY,
AND ROBERT D. STANTON, PAGE 1 OF 2

INDIVIDUALLY AND ON BEHALF
OF THEIR DECEASED FATHER,
ROBERT E. STANTON

VERSUS

STATE OF LOUISIANA,
HONORABLE JOHN BEL EDWARDS,
IN HIS OFFICIAL CAPACITY AS
GOVERNOR OF THE STATE OF
LOUISIANA, BEACON BEHAVIORAL
HEALTH-NEW ORLEANS, INC.,
BEACON BEHAVIORAL HOSPITAL-
NEW ORLEANS, LLC AND BEACON
HOSPITAL MANAGEMENT, LLC,
AND ST. TAMMANY PARISH
HOSPITAL SERVICE DISTRICT

NO. 2 D/B/A SLIDELL MEMORIAL SEPTEMBER 14, 2022

 

 

HOSPITAL

In Re: State of Louisiana, applying for supervisory writs,
19th Judicial District Court, Parish of East Baton
Rouge, No. 715004.

BEFORE : GUIDRY, McDONALD, WELCH, THERIOT, HOLDRIDGE, CHUTZ,

LANIER, WOLFE, AND HESTER, JJ.
PER CURIAM.
WRIT GRANTED IN PART WITH ORDER AND DENIED IN PART. The

portion of the trial court’s March 9, 2022 order which denied
the Exception of Prematurity filed by defendant, the State of

Louisiana (“the State”), is reversed. Cases submitted for
adjudication must be ripe for decision and not brought
prematurely. Louisiana Federation of Teachers v. State, 2011-

2226 (La. 7/2/12), 94 So.3d 760, 763. The jurisprudence of this
court is well settled that courts will not render advisory
opinions. Id. A “justiciable controversy” connotes, in the
present sense, an existing actual and substantial dispute, as
distinguished from one that is merely hypothetical or abstract,
and a dispute which involves the legal relations of the parties
who have real adverse interests, and upon which the judgment of
the court may effectively operate through a decree of conclusive
character. Abbott v. Parker, 249 So.2d 908, 918 (La. 1971).

Further, the plaintiff should have a legally protectable and
tangible interest at stake, and the dispute presented should be
of sufficient immediacy and reality to warrant the issuance of a
declaratory judgment. Id. The allegations of plaintiffs’
Petition for Declaratory Judgment do not reflect they have filed
a complaint with a Medical Review Panel, if proper under La.
R.S. 40:1231.8, or a claim against a health care provider for
causing the death of, or injury to, any person or damage to any
property, to which § La. R.S. 29:771(B) (2) (c) (1) has been
applied. Accordingly, we find the constitutional challenge is
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0380

PAGE 2 OF 2

premature, and the State’s Exception of Prematurity is granted.
This matter is remanded to the trial court with instructions to
issue an order granting plaintiffs, Jonathan L. Worral, Barbara
Rice, Laura Plumley, and Robert Stanton, Individually and on
Behalf of Their Deceased Father, Robert E. Stanton, the
opportunity to amend their Petition for Declaratory Judgment, if
they can, within a delay deemed reasonable by the trial court.
See La. Code Civ. P. art. 933(B). The writ is denied in all
other respects.

Welch, J., concurs. The Petition for Declaratory Judgment
makes no allegations as to the State or its interests, if any,
in this matter. See La. Code Civ. P. art. 1880. Accordingly, I
would grant the State’s Exception of No Cause of Action, but
allow plaintiffs, Jonathan L. Worral, Barbara Rice, Laura
Plumley, and Robert Stanton, Individually and on Behalf of Their
Deceased Father, Robert E. Stanton, the opportunity to amend
their Petition for Declaratory Judgment, if they can, within a
delay deemed reasonable by the trial court. See La. Code Civ.
P. art. 934.

Holdridge, J., concurs.

COURT OF APPEAL, FIRST CIRCUIT

a. Sul)

DEPUTY CLERK OF COURT
FOR THE COURT